Citation Nr: 1454158	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative joint disease (DJD)/osteoarthritis (OA) at the metatarsophalangeal joint, great toe, right foot.

2.  Entitlement to an initial compensable evaluation for DJD/OA at the metatarsophalangeal joint, great toe, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to January 2009, when he retired with 20 years of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Paperless Delivery of Veterans Benefits Unit in Salt Lake City, Utah, with the veteran residing in the jurisdiction of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran disagreed with the noncompensable initial evaluations assigned for DJD/OA of the left and right great toes.  In July 2012, he perfected that appeal.

The Veteran testified before the Board at a videoconference hearing conducted in March 2014 by the undersigned.  The Veteran submitted medical evidence at that hearing, along with a written waiver of his right to have that clinical evidence reviewed by the RO.  A transcript of that hearing is associated with his electronic claims file.

At the March 2014 videoconference hearing, the Veteran requested that the record be left open for 30 days for submission of additional evidence.  More than 30 days has elapsed since the hearing, and appellate review may proceed.

At his March 2014 Videoconference Hearing, the Veteran testified that the bilateral DJD/OA of the great toes caused or increased the severity of disability/ies of the ankles, knees, and shins.  Because these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over a claim for additional service-connected disability/ies of the ankles, knees, or shins, or for an increased evaluation for such disability.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

Beginning in June 2013, the severity of the DJD and OA of each great toe increased, as bilateral hallux rigidus appeared and became symptomatic, then led to mechanical alteration of weightbearing, after use of corticosteroid injections and physical therapy provided only temporary relief of symptoms.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for the assignment of a 10 percent rating for DJD/OA of the right great toe were met beginning in June 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5281, 5284 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for the assignment of a 10 percent rating for DJD/OA of the left great toe were met beginning in June 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5281, 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises from the Veteran's January 2010 disagreement with an initial February 2009 assignment of a noncompensable evaluation following the grant of service connection for DJD/osteoarthritis of each great toe.  Once service connection is granted, the claim is substantiated, so additional notice is not required for a downstream element such as the staged evaluation assigned following the grant of service connection.  Any defect in the notice in this case is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. VA has obtained service treatment records.  A VA examination was conducted in July 2010.  VA treatment records through 2011 and 2012 are of record, as are non-VA podiatric records dated in 2012 and 2013.  VA podiatric records dated in 2013 through February 2014 are associated with the claims file.  As discussed below, the VA and non-VA treatment records are sufficient to provide a basis for resolution of reasonable doubt in the Veteran's favor to show that the Veteran is entitled to an increased (compensable) evaluation.  The Veteran provided testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the record, and the Veteran had an additional period of 30 days following the hearing to provide additional evidence.  No additional assistance to the Veteran with the development of this claim is required.   

Governing law and regulations 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.14.  

In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will thus consider entitlement to "staged ratings."

Diagnostic Codes 5280 and 5281 provide a 10 percent rating for severe unilateral hallux valgus or hallux rigidus, regardless of whether it is severe (equivalent to amputation of great toe) or is post-operative, with resection of metatarsal head.  A noncompensable rating is assigned for less severe impairment of a great toe.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion.  The great toe, however, is not a major joint, when considered alone.  38 C.F.R. § 4.45(f).  As such, a compensable rating is not available under Diagnostic Code 5003 for disability manifested solely by great toe radiologic abnormality.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Those ratings cannot be combined with ratings for the same joint based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010. 

Diagnostic Code 5284 provides a 10 percent rating for moderate "foot injuries, other."  The term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277 and 5278.

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot, claw foot, malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.  In this case, a diagnosis of flatfoot (pes planus) has also been assigned, and a 10 percent rating is in effect for that disability.  Thus, the symptoms of that disability are not applicable to warrant a higher rating for a great toes disability of each foot.  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Facts and analysis 

The Veteran's claim for service connection for foot disability was submitted in 2008, prior to his 2009 service discharge.  A November 2008 VA examination disclosed foot pain and stiffness at rest, but no weakness, swelling, or fatigue at rest.  On standing, he had pain, weakness and stiffness.  The Veteran was able to actively move both great toes.  There was no hallux valgus or rigidus.  Osteoarthritis of each great toe, right and left, was confirmed on radiologic examination.

In September 2009, a private treatment record noted "hallux limitus."  A July 2010 VA examination revealed that the Veteran reported a general increase in the severity of foot and toe pain bilaterally.  He had pain, both at the great toes and the arches, while standing or while walking, swelling of the great toes while walking, and fatigability at the great toes.

Private treatment records reflect that the Veteran underwent 20 sessions of physical therapy to the feet in July 2012 through September 2012.  At the completion of this program of therapy, the Veteran's great toe pain was increased bilaterally.  The Veteran continued to have "exquisite tenderness at the metatarsal heads of all toes," especially at the great toes.  He had minimal hallux valgus at each great toe with tenderness.  He retained flexion and extension of the great toes, but with pain.  It was noted that he tended to walk on the outsides of his feet, in part because of great toe pain.

A VA examination conducted in October 2012 discloses that the examiner found no hallux valgus or rigidus of either great toe and no radiologic evidence of DJD of the left great toe.  

In June 2013, the Veteran sought private treatment of the great toe disabilities.  In June 2013, bilateral "bunions" were noted.  The provider noted that the bunions had existed "for several months."  The provider clarified that the left and right great toes eminences were enlarged and that dorsiflexion was limited.  An unltrasound-guided injection into the right first metatarsophalangeal (MTP) joint was performed.  

VA outpatient treatment evaluation in December 2013 revealed that the private treatment, including the injection into the right MTP joint, had relieved the Veteran's pain for less than three months.  At VA outpatient evaluation conducted in February 2014, the Veteran reported trouble with weightbearing and difficulty walking due to MTP joint pain.  The Veteran had plantar fasciitis and symptomatic hallux rigidus.  Updated orthotics were ordered for treatment of bilateral painful and symptomatic hallux rigidus.   

At his videoconference hearing, the Veteran described the increased bilateral great toes pain over the period since he initially sought service connection in 2008.  At his service discharge in 2009, he had pain primarily in the midfoot and heel area, which was attributed to his flat feet.  Since that time, the great toes had become more painful, difficult to move, and painful to walk on, leading to increased walking on the side of each foot to reduce toe pain.  The Veteran described pain radiating from the toe areas up to the ankle, and limiting ability to move the ankle, pain with walking up or down stairs.  The Veteran noted increased bunion size most recently, as well as increased ankle and shin pain due to truing to take the pressure off the toes.  
The private and VA clinical records establish that the Veteran has increased subjective complaints and increased objective findings associated with his OA of the great toes.  At the initial VA examination during the period of this appeal, there were no findings of any disorder of the great toes other than DJD or OA.  Since that time, diagnoses of hallux limitus, hallux valgus, and hallux rigidus have been assigned.  Hallux limitus is a historical term for limited dorsiflexion of the great toe.  Hallux rigidus, the more modern term, refers to the absence of dorsiflexion of the MTP joint.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  Hallux valgus is an angulation of the great toe toward the little toe.  Id.  

The Board notes that hallux rigidus and hallux valgus are not described in the rating schedule as manifestations of pes planus, for which the Veteran has been granted service connection and a compensable rating.  A compensable rating is warranted for hallux valgus or hallux rigidus in only two circumstances, after surgical treatment or where the severity of the disability is equivalent to amputation of the great toe.  The Veteran in this case has not required surgical treatment, and there is no evidence that any provider has recommended amputation of either great toe.  The Veteran himself did not testify to such impairment of the either great toe that he would prefer amputation.  In view of the examination findings, he does not meet any criterion for a compensable evaluation for right great toe or left great toe disability at any time during the pendency of the appeal under the criteria specific to hallux rigidus or hallux valgus, Diagnostic Codes 5280 or 5281.  

The Board has considered whether limitation of motion and pain and motion of each large toe may be considered compensable under Diagnostic Code 5003.  However, the great toe of each foot is considered a minor joint, not a major joint.  Diagnostic Code 5003 provides a compensable rating for loss of range of motion only if multiple minor joints are involved.  In this case, private providers determined in 2012 and 2013 that the Veteran had "exquisite" tenderness at the metatarsal heads of toes other than the great toes.  There is no evidence that radiologic examination discloses OA of toes other than the great toes, but the record establishes that the Veteran has pain on motion or use of the toes other than the great does.  Thus, there is favorable evidence supporting a finding that the criteria for a compensable evaluation for loss of motion on the minor joints of each foot are met during at least a portion of the appeal period in this case, warranting a staged rating with a compensable stage, based on manifestations of loss of motion of several minor joints in each foot.  

The Board must also consider whether a compensable, staged rating is applicable under Diagnostic Code 5284.  As noted above, "moderate" foot injury is not defined.  In this case, the Veteran has undergone physical therapy and corticosteroid injection to reduce foot and large toe pain.  Rather, the lengthy courses of physical therapy for his feet and the ultrasound-guided injections into the large toes are not generally consistent with a finding that the Veteran's great toe disabilities are "mild," and therefore noncompensable, throughout the pendency of this appeal.  

VA examination reports are unfavorable to a compensable rating for either right or left great toe disability.  However, the private records showing the need for physical therapy and injections of medications into the toes are favorable for a compensable evaluation.  The fact that these treatment modalities were ineffective to provide relief for the right and left great toe disabilities establishes that the disabilities exceed the severity encompassed by "mild" disability.  Accordingly, the Board finds that the evidence is in equipoise and concludes that a 10 percent rating is warranted for moderate foot disabilities under Diagnostic Code 5284 for the Veteran's great toe disabilities beginning in June 2013.  

Extraschedular Evaluation

The Board has also considered whether the Veteran's claim for an increased (compensable) rating for each great toe should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms of DJD/OA of the minor joints of the toes are fully contemplated by the staged rating assigned in this decision.  There is nothing in the record to suggest that the disability picture due to DJD/OA of the toes, excluding those facts which are the subject of a separate, compensable evaluation for pens planus, is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 
Finally, the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board notes that the Veteran's combined rating in this case encompasses multiple service-connected disabilities evaluated as 90 percent disabling.  The evidence reveals no additional signs or symptoms of disability which, when considered in light of the evidence as a whole, have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board further notes that, despite the combined 90 percent rating, the Veteran has continued to hold full-time employment, so no claim of individual unemployability is inferred.  


ORDER

A 10 percent rating for DJD/OA of the right great toe is granted from June 2013, subject to laws and regulations governing the effective date of an award of compensation.   

A 10 percent rating for DJD/OA of the left great toe is granted from June 2013, subject to laws and regulations governing the effective date of an award of compensation.  



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


